Citation Nr: 0828506	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disorder manifested 
by fatigue, headaches, joint pain, depression, and anxiety, 
diagnosed as compatible with fibromyalgia and claimed as due 
to an undiagnosed illness.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989 and from November 1990 to May 1991.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) that denied service connection for 
fatigue, headaches, joint pain, depression, and anxiety.  The 
veteran duly perfected an appeal of those denials.  

In August 2005, the Board remanded these claims to the VA 
Appeals Management Center (AMC) for further evidentiary 
development.  A supplemental statement of the case (SSOC) 
that continued the denials of the claims was issued in May 
2008 by the AMC.  This case is once again before the Board.

Issue clarification

As discussed below, the veteran has been diagnosed with a 
single disorder manifested by symptoms of fatigue, headaches, 
joint pain, depression, and anxiety.  Therefore, the issue is 
as stated on the title page.

Issues not on appeal

In its August 2005 decision, the Board denied service 
connection for tinea pedis, sleep apnea, gastroesophageal 
reflux disease, and sinusitis.  These issues have therefore 
been resolved.  See 38 C.F.R. § 20.1100 (2007).

In a July 2007 statement, the veteran raised the issues of 
service connection for diabetes mellitus, post-traumatic 
stress disorder, and obsessive-compulsive disorder and sought 
to reopen the issue of service connection for sleep apnea.  
These matters are REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  The competent and probative evidence of record shows that 
the veteran has a medically unexplained chronic multi-symptom 
illness that is compatible with fibromyalgia; that is 
manifested by symptoms of fatigue, headaches, joint pain, 
depression, and anxiety; and that at least requires 
continuous medication for control.


CONCLUSION OF LAW

A disorder manifested by fatigue, headaches, joint pain, 
depression, and anxiety, and diagnosed as compatible with 
fibromyalgia was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is in essence seeking service connection for a 
disorder manifested by fatigue, headaches, joint pain, 
depression, and anxiety.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In August 2005, the Board remanded this claim for the VA AMC 
to schedule the veteran for a VA examination to determine the 
exact nature and etiology of his fatigue, headaches, joint 
pain, depression, and anxiety.  In October 2006, December 
2006, and October 2007, the veteran underwent VA examination, 
and most of the VA examiners, to include the October 2007 VA 
examiner, rendered medical nexus opinions.  The AMC 
readjudicated the claim in a SSOC issued in May 2008.

Therefore, the Board finds that the AMC has complied with the 
directives of the August 2005 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
September 2002 and January 2008, which were specifically 
intended to address the requirements of the VCAA.  The 
veteran has not contended that VCAA notice was in any way 
inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for a disorder manifested by 
fatigue, headaches, joint pain, depression, and anxiety, and 
diagnosed as compatible with fibromyalgia.  It is not the 
Board's responsibility to assign a disability rating or an 
effective date therefore.  The Board notes that the RO 
provided notice under Dingess v. Nicholson, 19 Vet. App. 473 
(2006) regarding disability rating and effective date in the 
January 2008 letter.  The Board is confident that should 
additional notice be required, such will be provided to the 
veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).
In this case, the RO and the AMC have secured the veteran's 
service medical records and private medical records, as well 
as VA examination records.  The veteran has identified no 
additional relevant evidence.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

Compensation is payable under these provisions if by history, 
physical examination, and laboratory tests the disability 
cannot be attributed to any known clinical diagnosis.  A 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; or a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other disability determined by VA to meet these criteria; or 
any diagnosed illness found by VA to warrant a presumption of 
service connection.  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a) (2007).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(a) (2007).

Specific rating criteria

Fibromyalgia, with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, is to be evaluated as follows:

For symptoms that are constant, or nearly so, and refractory 
to therapy, a 40 percent rating is to be assigned.  If the 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time, a 20 
percent evaluation is warranted.  A 10 percent rating is 
appropriate for symptoms that require continuous medication 
for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2007).


Analysis

A review of the medical evidence shows a diagnosis of a 
chronic pain syndrome compatible with fibromyalgia.  Given 
that fibromyalgia is a qualifying chronic disability for 
purposes of 38 C.F.R. § 3.317, the question is whether the 
veteran's various symptoms for which he is seeking service 
connection are part of a disorder compatible with 
fibromyalgia.  There is conflicting evidence on this matter.

The evidence arguably showing that the veteran's symptoms are 
not part of a disorder compatible with fibromyalgia consists 
of the report of the October 2006 VA mental disorders 
examination reflecting a diagnosis of generalized anxiety 
disorder, the report of the December 2006 VA neurological 
examination revealing a diagnosis of chronic daily headaches 
secondary to medication overuse, and the report of the 
December 2006 orthopedic examination showing diagnoses of 
various joint pains.

The evidence showing that the veteran's symptoms are part of 
a disorder compatible with fibromyalgia consists of the 
report of the October 2007 rheumatologic examination.  

The Board notes that the October 2006 VA mental-disorders 
examination was conducted by a psychologist who acknowledged 
that he or she did not have the medical training and license 
to rule out an Axis III (general medical conditions) 
disorder.  See the October 2006 VA mental-disorders 
examination, page 2.  Therefore, the report of the October 
2006 VA mental disorders examination is of limited probative 
value for determining whether the veteran's anxiety and 
depression are symptoms of a systemic disorder.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

The December 2006 VA examinations and the October 2007 VA 
examination are all very thorough, and both the December 2006 
VA joints examiner and the October 2007 VA examiner have the 
most expertise to diagnose a disorder compatible with 
fibromyalgia.  See id.  The Board finds that there exists an 
approximate balance of evidence for and against the claim as 
to the crucial matter of whether the veteran's various 
symptoms for which he is seeking service connection are part 
of a disorder compatible with fibromyalgia.  When the 
evidence for and against the claim is in relative equipoise, 
by law, the Board must resolve all reasonable doubt in favor 
of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2007).  

Given that the October 2007 VA examiner diagnosed a disorder 
compatible with fibromyalgia, the Board finds that the 
veteran has a qualifying chronic disability for purposes of 
38 C.F.R. § 3.317(a)(2)(i)(B)(2).  The medical evidence 
reflects that there is objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  The medical 
evidence also shows that the disability has existed for six 
months or more.

The Board notes that 38 C.F.R. § 3.317(c), which pertains to 
types of affirmative evidence that would result in a denial 
of service connection, only mentions an undiagnosed illness.  
Since the medical evidence shows that the veteran has a 
disorder compatible with fibromyalgia instead of an 
undiagnosed illness, 38 C.F.R. § 3.317(c) does not apply.

The remaining question is whether the disorder compatible 
with fibromyalgia became manifest either during service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2011.  The veteran's service medical records do 
not show any complaints of his symptoms for which he is 
seeking service connection during his Persian Gulf War 
service.  Also, the veteran reported at the October 2007 VA 
examination that his symptoms began in 1992, approximately 
six months after his Persian Gulf War service.  The report of 
that examination reveals that the veteran takes medications, 
such as naproxen and ibuprofen, at a dosage of 800 milligrams 
three times a day for his joint pain.  Therefore, the medical 
evidence shows that the disorder compatible with fibromyalgia 
has become manifest to a degree of 10 percent or more not 
later than December 31, 2011.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2007).

In summary, the Board finds that service connection for a 
disorder manifested by fatigue, headaches, joint pain, 
depression, and anxiety, and diagnosed as compatible with 
fibromyalgia is warranted.  The benefit sought on appeal is 
granted.  The Board adds that it makes no finding as to the 
precise degree of disability; that is the responsibility of 
the agency of original jurisdiction.  See the Board's Dingess 
discussion, above.


ORDER

Service connection for a disorder manifested by fatigue, 
headaches, joint pain, depression, and anxiety, and diagnosed 
as compatible with fibromyalgia is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


